DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1a and Species 2a in the reply filed on 7/22/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8, 11-12, and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the first and second walls" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of further examination on the merits, it will be treated as if “a first wall and a second wall” is recited instead.
Claim 6 recites the limitation “and each of opposing ends of the spring engages one of the first and second walls and the flange seats and one of the first and second pushers.” The insufficient antecedent basis issue (see above) aside, it is further unclear whether it is being claimed “each of opposing ends of the spring engages one of the first wall, the second wall, and the flange seats, and engages one of the first and second pushers”, or whether it is being claimed “each of opposing ends of the spring engages one the first and second walls, engages one of the flange seats, and engages one of the first and second pushers”, or whether it is being claimed “each of opposing ends of the spring engages one the first and second walls, engages the flange seats, and engages one of the first and second pushers.” For the purposes of further examination on the merits, the first interpretation (i.e. “each of opposing ends of the spring engages one of the first wall, the second wall, and the flange seats, and engages one of the first and second pushers”) will be applied.
Claim 8 recites the limitation "the worm gear" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of further examination on the merits, it will be treated as if “a worm gear” is recited instead.
Claim 8 recites the limitation "the cover assembly" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Parent claim 1 recites a “cover housing”, but does not recite a “cover assembly.” For the purposes of further examination on the merits, it will be assumed the “cover assembly” is the claimed “cover housing”, and that the claimed “cover housing” may be either a single part or an assembly of parts.
Claim 11 recites the limitation "the cover assembly" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the cover assembly" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the cover assembly" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
According to MPEP § 2173.03, “a claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In reHammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970). For example, a claim with a limitation of "the clamp means including a clamp body and first and second clamping members, the clamping members being supported by the clamp body" was determined to be indefinite because the terms "first and second clamping members" and "clamp body" were found to be vague in light of the specification which showed no "clamp member" structure being "supported by the clamp body." In re Anderson, 1997 U.S. App. Lexis 167 (Fed. Cir. January 6, 1997) (unpublished). In Cohn, a claim was directed to a process of treating an aluminum surface with an alkali silicate solution and included a further limitation that the surface has an "opaque" appearance. Id. The specification, meanwhile, associated the use of an alkali silicate with a glazed or porcelain-like finish, which the specification distinguished from an opaque finish. Cohn, 438 F.2d at 993. Noting that no claim may be read apart from and independent of the supporting disclosure on which it is based, the court found that the claim was internally inconsistent based on the description, definitions and examples set forth in the specification relating to the appearance of the surface after treatment, and therefore indefinite.”
Claim 16 recites “The actuator module of claim 14, wherein the drive assembly includes a threaded shaft with first and second ends, the first end is coupled to the worm gear, and the second end is supported by a bracket secured to the cover assembly, a bracket supporting a worm and a bearing that receives the first end.” It is unclear whether the “a worm” is the same or different from the worm claimed in parent claim 14. Furthermore, it is unclear whether the “a bracket supporting a worm” is the same or different from one of the first and second gear housing brackets to which a worm is mounted claimed in claim 14. As noted above, according to MPEP § 2173.03, “a claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty.” The specification only appears to disclose embodiments having a single worm, not two worms. However, claim 16 appears to encompass two worms as claimed (including the worm claimed in parent claim 14). This conflict between the claims and specification makes the claim indefinite. For the purposes of further examination on the merits, it will be treated as if “a worm” in claim 16 is “the worm” instead.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10, 13, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Creech (US 2019/0264753).
Creech discloses:
Re claim 1. An actuator module for a driveline assembly comprising:
a cover housing (130);
a fork driving unit supported by the cover housing, the fork driving unit including:
a fork driver (118);
a pusher assembly (114, 116) coupled to the fork driver by spaced apart pusher ends (See Fig. 1);
a drive assembly (110) carried by the pusher assembly (114) to translate the fork driver (118) relative to the cover housing (130); and
a spring (112) biasing the pusher assembly and fork driver to a neutral position.
Re claim 2. The actuator module of claim 1, comprising a fork shaft supported by the cover housing, and the fork driver (118) slidably supported by the fork shaft (122) between multiple shift positions, the drive assembly arranged parallel to the fork shaft (Fig. 1).
Re claim 3. The actuator module of claim 2, wherein the fork driver (118) includes first and second walls (top and bottom of 126 of 118 as seen in Figs. 3A, 3B) extending from a central portion (portion 126, Fig. 3A), the first and second walls have shaped apertures (opening in first wall and opening in second wall at 126e) , and the pusher ends (114, 116 in Fig. 3B) are received in the shaped apertures to permit the pusher assembly to axially slide relative to the fork driver between the neutral position and a transition position while preventing rotation of the pusher assembly relative to the fork driver (Fig. 3B. Para. [0034], [0035], [0041]).
Re claim 4. The actuator module of claim 2, wherein the cover housing (130) assembly includes first and second cover portions (Top and bottom surfaces of 130 in Fig. 1) enclosing the drive assembly (Figs. 1, 5).
Re claim 5. The actuator module of claim 4, comprising a motor (See para. [0039]-[0042] - “motor”, and also Fig. 5), and a gearbox (pinion gear 132 being part of the gearbox, see Fig. 5) coupling the motor and the drive assembly, the motor and the gearbox arranged between the first and second cover portions (Top and bottom surfaces of 130 in Fig. 1).
Re claim 6. The actuator module of claim 1, wherein the pusher assembly includes first and second pushers (114 and 116) joined by a drive nut (110. Drive nut 110 helps hold first and second pushers (114, 116) together, and therefore may be said to join the first and second pushers) with left-hand and right-hand threads (threads connecting 135 and threads 110a of drive nut 110, as seen in Fig. 4b. The threading of 110a may be considered either left-hand or right-hand threading, depending upon the orientation of drive nut 110. Therefore, threading 110a may be considered opposite handed threading as that of the threads at 135), each of the first and second pushers includes a flange seat (at 114c, 116c in Fig. 2A) received in a respective shape aperture, and each of opposing ends of the spring (112) engages one of the first and second walls (walls by 114d, 116d) and the flange seats and one of the first and second pushers (114, 116).
Re claim 7. The actuator module of claim 6, wherein the drive nut has a threaded inner diameter (inner diameter of threads 110a, see Fig. 4B) that threadingly engages a threaded shaft (120) of the drive assembly.
Re claim 8. The actuator module of claim 7, wherein the threaded shaft (120) has first and second ends (Fig. 1), the first end is coupled to the worm gear (132. Gear 132 may be considered a worm gear since it rotates with screw/worm 120. It is noted the claim does not require a worm and does not require the claimed worm gear to be meshed with a gear), and the second end is supported by a bracket (In Fig. 1, the portion of 130 supporting the left end of threaded shaft 120. The bracket is integral with the cover housing 130 and thus integrally secured to the cover housing 130.) secured to the cover assembly.
Re claim 9. The actuator module of claim 1, wherein the drive assembly has a drive axis (axis of drive screw 120), and comprising a rotary sensor assembly having a rotary sensor with a sensor axis offset from the drive axis (para. [0043]-[0044]. Magnet 134 is offset from the axis of drive screw 120, and the disclosed sensor senses magnet 134 which is offset from the drive axis. The sensor may be considered a rotary sensor, since by knowing the axial position of the drive nut (110) relative to the drive screw (120) the rotation of drive screw 120 could be determined), the rotary sensor operatively coupled to the drive assembly and configured to measure a position of the fork driver (para. [0044]. The Examiner notes while the claimed sensor is called a “rotary sensor”, the claimed sensor is only required to measure a position of the fork driver and not to output any angle of rotation measurement).
Re claim 10. The actuator module of claim 1, comprising a linear sensor assembly (See para. [0043]-[0045]. Second magnet connected directly to the fork driver 118, and associated sensor components.) mounted to the fork driver and configured to measure a position of the fork driver (para. [0045]).

Re claim 13. An actuator module for a driveline assembly comprising:
a cover housing (130);
a motor (See para. [0039]-[0042] - “motor”, and also Fig. 5) supported relative to the cover housing;
a fork driving unit supported by the cover housing, the fork driving unit including:
a fork driver (118); and
a drive assembly (110) configured to translate the fork driver (118) relative to the cover housing (130); and
 a gearbox (pinion gear 132 being part of the gearbox, see Fig. 5) coupling a motor (see. Para. [0039]) and the drive assembly (110), the gearbox supported relative to the cover housing.

Re claim 17. An actuator module (100) for a driveline assembly comprising:
a cover housing (130);
a printed circuit board (138; See para. [0043], [0044], [0045]);
a motor supported relative to the cover housing (see para. [0039]-[0042] and also Fig. 5);
a fork driving unit supported by the cover housing, the fork driving unit including:
a fork driver (118); and
 a sensor (See. Para. [0044], [0045]) is in communication with the printed circuit board (138) and arranged in relation to the fork driving unit to measure a position of the fork driver (124).
Re claim 18. The actuator module of claim 17, comprising a gearbox (pinion gear 132 being part of the gearbox, see Fig. 5) coupling the motor (see. Para. [0039]) and a drive assembly (110) configured to translate the fork driver relative to the cover housing, and a gearbox is supported relative to the cover housing, the drive assembly has a drive axis (axis of drive screw 120), wherein the sensor includes a rotary sensor assembly having a rotary sensor with a sensor axis offset from the drive axis, the rotary sensor operatively coupled to the drive assembly and configured to measure the position of the fork driver (see rejection of claim 9 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11, 12, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Creech (US 2019/0264753) in view of Huitema (US 4,449,416) and Hofschulte (US 8,485,489).
Re claim 11
Creech discloses all claim dependency limitations, see above, and further discloses a gearbox (pinion gear 132 being part of the gearbox, see Fig. 5) coupling a motor (See para. [0039]-[0042] - “motor”, and also Fig. 5) and drive assembly (pinion gear 132 being part of the gearbox, see Fig. 5), but does not disclose the gearbox has a worm and a worm gear mounted to first and second gear housing brackets having an L-shape, each of the first and second gear housing brackets include a mounting flange secured to the cover assembly.
Huitema teaches the gearbox has a worm (114) and a worm gear (118), for the purpose of simplifying the device (C12/L5) by reducing the number of gears.
It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the device of Creech such that the gearbox has a worm and a worm gear, for the purpose of simplifying the device by reducing the number of gears.
Hofschulte teaches a gearbox having the worm (14) and the worm gear (12) mounted to first and second gear housing brackets having an L-shape (20 and 30 as seen in Fig. 11) , each of the first and second gear housing brackets including a mounting flange (one of the portion which bends 90 degrees) secured to the cover assembly (Secured via another bracket 50), for the purpose of facilitating assembly (abstract).
	It would have been obvious to a person having ordinary skill in the art at the time of filing to further modify the device of Creech such that a gearbox having the worm and the worm gear mounted to first and second gear housing brackets having an L-shape, each of the first and second gear housing brackets including a mounting flange secured to the cover assembly, as taught by Hofschulte, for the purpose of facilitating assembly.

Creech as modified above further suggests:
Re claim 12.
The actuator module of claim 11, wherein the motor ([0039]-[0042]  of Creech, M of Huitema) is connected to the worm (114 of Huitema), and the drive assembly is connected to the worm gear (118 of Huitema).

Re claim 14
Creech discloses all claim dependency limitations, see above, but does not disclose the gearbox has a worm and a worm gear mounted to first and second gear housing brackets having an L-shape, each of the first and second gear housing brackets include a mounting flange secured to the cover assembly.
Huitema teaches the gearbox has a worm (114) and a worm gear (118), for the purpose of simplifying the device (C12/L5) by reducing the number of gears.
It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the device of Creech such that the gearbox has a worm and a worm gear, for the purpose of simplifying the device by reducing the number of gears.
Hofschulte teaches a gearbox having the worm (14) and the worm gear (12) mounted to first and second gear housing brackets having an L-shape (20 and 30 as seen in Fig. 11) , each of the first and second gear housing brackets including a mounting flange (one of the portion which bends 90 degrees) secured to the cover assembly (Secured via another bracket 50), for the purpose of facilitating assembly (abstract).
	It would have been obvious to a person having ordinary skill in the art at the time of filing to further modify the device of Creech such that a gearbox having the worm and the worm gear mounted to first and second gear housing brackets having an L-shape, each of the first and second gear housing brackets including a mounting flange secured to the cover assembly, as taught by Hofschulte, for the purpose of facilitating assembly.
Creech as modified above further suggests:
Re claim 15.
The actuator module of claim 14, wherein the first and second gear housing brackets include holes (25) configured to receive bushings (13) that support cylindrical ends of the worm and the worm gear (C2/L5-16).
Re claim 16. The actuator module of claim 14, wherein the drive assembly includes a threaded shaft (120 in Creech) with first and second ends, the first end is coupled to the worm gear (118 of Huitema), and the second end is supported by a bracket (In Fig. 1 of Creech, the portion of 130 supporting the left end of threaded shaft 120. The bracket is integral with the cover housing 130 and thus integrally secured to the cover housing 130.) secured to the cover assembly, a bracket 50 of Hofschulte) supporting a worm (13 in Hofschulte) and a bearing (15 in Hofschulte) that receives the first end.

Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Creech (US 2019/0264753) in view of Sweany (US 4,713,654).
Re claim 19
Creech further discloses wherein the drive assembly includes a threaded shaft (120), but does not disclose the rotary sensor assembly includes a drive pulley attached to threaded shaft, an anchor pin is mounted to the cover housing to support a follow pulley to which the rotary sensor is mounted, and a belt interconnects the drive and follow pulleys.
Sweany teaches the rotary sensor assembly includes a drive pulley (pulley on drive shaft 15; C2/L65-C3/L8) attached to threaded shaft (threaded shaft 120 of Creech; shaft 15 of Sweany. See C2/L65-C3/L8 of Sweany), an anchor pin (the monitored shaft in C2/L65-C3/L8) is mounted to the cover housing to support a follow pulley (The “monitored shaft pulley” in C2/L65-C3/L8) to which the rotary sensor is mounted, and a belt (“belt” in C2/L65-C3/L8) interconnects the drive and follow pulleys (C2/L65-C3/L8), for the purpose of warning of an undesired velocity condition in the rotating shaft (C1/L36-58).
It would have been obvious to a person having ordinary skill in the art at the time of filing/invention to modify the device of Creech such that the rotary sensor assembly includes a drive pulley attached to threaded shaft is mounted to the cover housing to support a follow pulley to which the rotary sensor is mounted, and a belt interconnects the drive and follow pulleys, as taught by Sweany, for the purpose of warning of an undesired velocity condition in the rotating shaft.
Creech as modified above further suggests:
Re claim 20. The actuator module of claim 17, wherein the sensor includes a linear sensor assembly (see para. [0043]-[0045] of Creech. Second magnet connected directly to the fork driver 118, and associated sensor components.) mounted to the fork driver and configured to measure the position of the fork driver (para. [0045]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY T PRATHER whose telephone number is (571)270-5412. The examiner can normally be reached Monday-Thursday 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Joyce can be reached on (571) 272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GREGORY T PRATHER/             Examiner, Art Unit 3658                                                                                                                                                                                           
/VICTOR L MACARTHUR/             Primary Examiner, Art Unit 3658